Appeal by the defendant, as *478limited by her brief, from a sentence of the Supreme Court, Suffolk County (Mclnerney, J.), imposed December 21, 1987, upon her conviction of criminal sale of a controlled substance in the second degree, upon her plea of guilty, the sentence being an indeterminate term of 5lá years’ to life imprisonment.
Ordered that the sentence is affirmed.
We find that the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Moreover, contrary to the defendant’s contentions, the sentence cannot be said to constitute cruel and unusual punishment (see, People v Donovan, 59 NY2d 834; People v Jones, 39 NY2d 694; People v Broadie, 37 NY2d 100, cert denied 423 US 950). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.